DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 19, 21-27, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the following limitations:
For “the reaction between the oxidizing agent with the reducing agent is completed immediately after reaching a temperature in the range of 350oC to less than 580oC” and the reduction of said oxide is completed immediately after the initial reaction” as now required in the instant claim 1.  As disclosed in the instant specification, on page 6, third paragraph after “Invention Description”, “the reaction can be completed immediately or within seconds, at the reaction temperature”, not for “reaching a temperature in the range of 350oC to less than 580oC” when the “temperature” is considered to be any value within the specified range, such as 350oC (note also 112(b) rejection as stated below).
  For the above stated limitation, there is no support in the instant specification to show that the reduction of tantalum is completed immediately after the initial reaction at a temperature of less than 580oC as required in the instant claim 1.  In Example 5, the crucible was heated to 620oC, which is outside of the claimed range “less than 580oC”.
Also, for the same above stated limitation, there is no support in the instant specification to show that the reaction between KClO4 (the oxidizing agent) and Ca (the reducing agent) “is completed immediately after reaching a temperature in the range of 350oC to less than 580oC”.  Even if the thermodynamic properties of reactions including Mg and Ca are very close, such information is irrelevant because kinetics determine how fast the reaction would be (therefore, how long it would take), not thermodynamics.  It should also be noted that there is no information regarding thermodynamics 4 as the oxidizing agent and Ca as the reducing agent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 19, 21-27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the instant claim 1, the claim is indefinite for the following reasons:
It is unclear if “a temperature of less than 580oC” and “a temperature in the range of 350oC to less than 580oC” are both for the “initial reaction” between an oxidizing agent and a reducing agent and are they required to have the same value, i.e. if “a temperature of less than 580oC” would be selected to be “400oC” then, “a temperature in the range of 350oC to less than 580oC” would also be “400oC”.  
It is unclear what is required by the reaction between the oxidizing agent with the reducing agent “is completed immediately after reaching a temperature in the range of 350oC to less than 580oC”, does it require that as long as the temperature reaches any temperature within the claimed range, for example 350oC, the reaction would be completed immediately or a reaction temperature oC) and then the reaction is completed immediately after the selected reaction temperature is reached.

For the instant claims 7, 26-27, there is no clear antecedent basis for “the reduction product”.
For the instant claim 27, the claimed “Mg2Si” is magnesium silicide, which is a metal (because Mg is a metal), not a “semi-metallic silicide” as required.

	Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
	Previous 112(a) and 112(b) rejections are withdrawn in view of Applicants’ amendments to the claims; however, new 112(a) and 112(b) rejections are now applied as stated above.	
	The 103 rejection is withdrawn in view of Applicants’ amendments to the claims.  However, if the claims would be further amended to overcome to 112(a) rejection as stated above, previous or new art rejection might be made.

	Applicants argue that term “immediately” is clear.
	The term “immediately” as now required in Applicants’ claims is read in light of the Applicants’ specification.  As disclosed on page 6, third paragraph after “Invention Description”, “the reaction can be completed immediately or within seconds, at the reaction temperature”; therefore the term “immediately” is considered to be less than “seconds”.  

	As stated in the 112(a) rejection above, in Example 5, the temperature used for Ta oxide is outside of the temperature required in Applicants’ claim 1.
	Applicants argue that the thermodynamic properties of reactions including Mg and Ca are very close.
	Again, as stated in the 112(a) rejection above, the thermodynamics would not control how fast the reaction could go and Applicants’ argument is limited only to the Si oxide, not Ta oxide.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                   March 13, 2021